NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JONES, BELL, ABBOTT, FLEMING &                  No.    18-55934
FITZGERALD L.L.P.,
                                                D.C. No. 2:17-cv-07752-PA-RAO
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

UNITED STATES OF AMERICA,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                           Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      Jones, Bell, Abbot, Fleming & Fitzgerald L.L.P. appeals from the district

court’s judgment dismissing its 28 U.S.C. § 1346(a)(1) action arising from the

Internal Revenue Service’s (“IRS”) assessment of a tax penalty for the late filing of

appellant’s 2015 partnership return. We have jurisdiction under 28 U.S.C. § 1291.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo a district court’s judgment under Federal Rule of Civil

Procedure 52(c). Price v. U.S. Navy, 39 F.3d 1011, 1021 (9th Cir. 1994). We

affirm.

      The district court properly determined that appellant’s evidence was

insufficient to show that it timely mailed an application for a tax return filing

extension. See Lewis v. United States, 144 F.3d 1220, 1222-23 (9th Cir. 1998) (a

taxpayer must provide “credible evidence” of timely mailing of a document in

order to a raise a rebuttable presumption that the document was timely received by

the addressee). The district court therefore properly concluded that the IRS

properly assessed a penalty against appellant for not timely filing its 2015

partnership return.

      AFFIRMED.




                                           2                                    18-55934